DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 06/09/2021 is acknowledged.  The traversal is on the grounds that the Restriction Requirement fails to articulate any specific reasons why a serious burden would be placed on the Examiner.  This is not found persuasive because the Examiner set forth reasons there is a search and/or examination burden for the patently distinct species in paragraph 5 of the Requirement for Restriction mailed on 04/09/2021, particularly: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the response to election/restriction filed on 06/09/2021.
•	Claims 12-14 are withdrawn from further consideration.
•	Claims 1-11 and 15-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 15, and 18 are directed to a method (claim 1), an apparatus (claim 15 and claim 18).  Therefore, on its face, each independent claim 1, 15, and 18 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 15, and 18 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites performing one or more actions based upon a plurality of sets of data; determining a first value associated with performance of the one or more actions; determining, based upon the plurality of sets of data, a plurality of sources of the plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the plurality of sets of data; determining, based upon the plurality of sets of data and the first value, a plurality of values associated with the plurality of sources, wherein a value of the plurality of values is associated with a source of the plurality of sources; generating, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources; transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining values associated with performance of actions based upon a plurality of sets of data, and funding accounts associated with sources with payment values, which is a commercial and legal interaction, specifically a commercial interaction of marketing or sales activities or behaviors.  The mere nominal recitation of a computing device comprising: a processor; and memory comprising processor-executable instructions and a non-transitory machine readable medium having stored thereon processor-executable instructions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a  processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; and a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of performing one or more actions; determining, a plurality of sources; determining a plurality of values; generating a plurality of payment values associated with the plurality of sources; transferring a first payment associated with the first payment value to a first account; and transferring a second payment associated with the second payment value to a second account.) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-11 and 15-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, 15-17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0122304 A1 (“Wang”) in further view of US 2014/0032321 A1 (“Krafcik”).
Regarding claim 1, Wang discloses a method, comprising: 
obtaining action performance information based upon a plurality of sets of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  Microdata refers to consumer trade information and consumption microdata may be classified as, for example, beverage, clothes, electronics, medical service, transportation, or beauty salon.  See at least [0004] and [0056].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.); 
determining a first value associated with performance of the one or more actions(The interests calculation module of the data collection and profits sharing system receives a consumption microdata sent from the user terminal and verifies whether the consumption microdata input by the user conforms to a specified data format. If the consumption microdata input by the user conforms to a specified data format, the interests calculation module stores the consumption microdata in a personal microdata account of the microdata collection ; 
determining, based upon the plurality of sets of data, a plurality of sources of the plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the plurality of sets of data (The interests calculation module evaluates the consumption microdata… and stores the interests value in a personal interests account of the supplier's interests… wherein the personal interests account corresponds to the account of the user who provides the consumption microdata.  See at least [0057].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the determining the account of the user who provides the data as determining a plurality of sources.); 
determining, based upon the plurality of sets of data and the first value, a plurality of values associated with the plurality of sources, wherein a value of the plurality of values is associated with a source of the plurality of sources (The big data cost estimation module receives… microdata… calculates the number of the conforming consumption microdata that constitutes a big data product, evaluates the value of the big data product according to the number of the consumption microdata to obtain a big data value amount.  See at least [0058].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and ; 
generating, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources (The big data cost estimation module calculates a profits sharing interests value obtained from each consumption microdata that constitutes the big data product according to the evaluated big data value amount.  See at least [0060].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the profits sharing interest value as the plurality of payment values.); 
transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source (The big data cost estimation module calculates a profits sharing interests value obtained from each consumption microdata that constitutes the big data product according to the evaluated big data value amount, and stores the profits sharing interests value into a personal interests account, corresponding to the user providing each consumption microdata, of the supplier's interests and profits sharing module.  See at least [0060].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.).

While Wang discloses obtaining action performance information based upon a plurality of sets of data, Wang does not expressly disclose performing one or more actions based upon a plurality of sets of data.

However, Krafcik discloses performing one or more actions based upon a plurality of sets of data (Advertisements can also be selected and shown on the current webpage based on user identifier interests derived from the user's historical page views or other data sources, for example from third-party data providers.  See at least [0054].  See also [0064]-[0069].  See also FIG. 4, steps 402-414.  The Examiner interprets selecting an advertisement for display as performing one or more actions.).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 2, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses prior to the obtaining action performance information based upon a plurality of sets of data, controlling a graphical user interface of a client device associated with the first source of the plurality of sources to display a request for access to one or more sets of data of the first source, wherein the request comprises a selectable input associated with providing access to the one or more sets of data of the first source (When the user wants to carry out the data buying or selling procedure, the user sends a data buying/selling request to the data collection and profits sharing ; and 
responsive to receiving a selection of the selectable input, generating the plurality of sets of data with the one or more sets of data of the first source (The user inputs multiple or all of consumption microdata including consumption time, consumption location, consumption pattern, consumption content, consumption amount and consumption quantity on the microdata providing screen displayed by the display device through the input device of the user terminal, and the user terminal sends the input multiple or all of consumption microdata including 

While Wang discloses obtaining action performance information based upon a plurality of sets of data, Wang does not expressly disclose performing one or more actions based upon a plurality of sets of data.

However, Krafcik discloses performing one or more actions based upon a plurality of sets of data (Advertisements can also be selected and shown on the current webpage based on user identifier interests derived from the user's historical page views or other data sources, for example from third-party data providers.  See at least [0054].  See also [0064]-[0069].  See also FIG. 4, steps 402-414.  The Examiner interprets selecting an advertisement for display as performing one or more actions.).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 3, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses controlling a graphical user interface of a client device associated with a third source to display a selectable input associated with not providing access to one or more sets of data of the third source; and responsive to receiving a selection of the selectable input, generating the plurality of sets of data without the one or more sets of data of the third source (Data selling screen includes button “sell data” or “log out” button on the data buying and selling screen displayed by the display device through the input device of the user terminal, and the user terminal sends a data selling request to the data collection and profits sharing system.  See at least [0073] and see at least FIG. 9, “Log out” button of data selling screen.  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets a client device of a third user as a third source.  And the Examiner interprets the third user selecting the log out button on the client device as the selectable input associated with not providing access to one or more sets of data of the third source; and the Examiner also interprets the user logging out of the application without selling data as generating the plurality of sets of data without data from the third source.).

Regarding claim 9, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Krafcik further discloses the determining the first value is based upon an amount of revenue associated with the performance of the one or more actions (In an operation 418, the revenue from the advertisements can be shared between the publisher and the data provider based on the pricing value of the user identifier data.  See at least [0070] and FIG. 4, steps 414-418.).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining first value of Wang based 

Regarding claim 10, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses a set of data of the plurality of sets of data is associated with at least one of: user activity performed via a client device; one or more searches performed via the client device; one or more emails received via an email account; or one or more messages received via the client device (User submits consumption microdata via client device to interests calculation module.  See at least [0055].  The interests calculation module of the data collection and profits sharing system receives a consumption microdata sent from the user terminal and verifies whether the consumption microdata input by the user conforms to a specified data format. If the consumption microdata input by the user conforms to a specified data format, the interests calculation module stores the consumption microdata in a personal microdata account of the microdata collection management module.  The consumption microdata includes multiple or all of consumption time, consumption location, consumption pattern, consumption content, consumption amount and consumption quantity.  See at least [0055].  The Examiner interprets inputing consumption microdata as a user activity performed via a client device.).

Regarding claim 11, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Krafcik further discloses the performing the one or more actions comprises: selecting, based upon the plurality of sets of data, a content item for presentation via a client device (Advertisements can also be selected and shown on the current webpage based on user identifier interests derived from the user's historical page views or other ; and 
transmitting the content item to the client device (Advertisement based on user’s identifier interests displayed on display page.  See at least [0042] and FIG. 2, “Ad related to User’s Interest” 218b.  User identifier terminal (e.g., personal computer) includes a user identifier interface that displays contents of a web page.  See at least [0027]).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, and to transmit the content item to the client device using the technique taught by Krafcik in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 15, Wang discloses a computing device comprising: 
a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising (See at least [0049] and [0105]-[0107].  See also [0008].): 
detecting action performance information; determining a plurality of sets of data used for the performance of the one or more actions (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  Microdata refers to consumer trade information and consumption microdata may be classified as, for example, beverage, clothes, electronics, medical service, transportation, or beauty salon.  See at least [0004] and [0056].  Data gathering of consumption microdata is from multiple members.  See at ; 
determining a first value associated with the performance of the one or more actions(The interests calculation module of the data collection and profits sharing system receives a consumption microdata sent from the user terminal and verifies whether the consumption microdata input by the user conforms to a specified data format. If the consumption microdata input by the user conforms to a specified data format, the interests calculation module stores the consumption microdata in a personal microdata account of the microdata collection management module.  The consumption microdata includes multiple or all of consumption time, consumption location, consumption pattern, consumption content, consumption amount and consumption quantity.  See at least [0055].  The Examiner interprets the any value of the consumption microdata as the first value, and the Examiner also interprets consumption as the one or more actions.); 
determining, based upon the plurality of sets of data, a plurality of sources of the plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the plurality of sets of data (The interests calculation module evaluates the consumption microdata… and stores the interests value in a personal interests account of the supplier's interests… wherein the personal interests account corresponds to the account of the user who provides the consumption microdata.  See at least [0057].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the determining the account of the user who provides the data as determining a plurality of sources.); 
determining, based upon the plurality of sets of data and the first value, a plurality of values associated with the plurality of sources (The big data cost estimation module receives… microdata… calculates the number of the conforming consumption microdata that constitutes a big data product, evaluates the value of the big data product according to the number of the consumption microdata to obtain a big data value amount.  See at least [0058].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the value of the big data product as the plurality of values associated with the plurality of sources.); 
determining, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources (The big data cost estimation module calculates a profits sharing interests value obtained from each consumption microdata that constitutes the big data product according to the evaluated big data value amount.  See at least [0060].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the profits sharing interest value as the plurality of payment values.); 
transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source (The big data cost estimation module calculates a profits sharing interests value obtained from each 

While Wang discloses detecting action performance information, Wang does not expressly disclose detecting performance of one or more actions.

However, Krafcik discloses detecting performance of one or more actions (Advertisements can also be selected and shown on the current webpage based on user identifier interests derived from the user's historical page views or other data sources, for example from third-party data providers.  See at least [0054].  See also [0064]-[0069].  See also FIG. 4, steps 402-414.  The Examiner interprets selecting an advertisement for display as performing one or more actions.).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).

Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 18-20 have similar limitations found in claim 15 above, and therefore are rejected by the same art and rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in further view of Krafcik, and in further view of US 2019/0235581 A1 (“Zenoff”).
Regarding claim 4, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses identifying a second plurality of sets of data; evaluating the second plurality of sets of data to determine whether analysis of each set of data of the second plurality of sets of data is authorized; and responsive to determining that analysis of a first set of data of the second plurality of sets of data is authorized, generating the plurality of sets of data with the first set of data and without the second set of data (After a user agrees to authorize, he can voluntarily provide microdata and authorize the use of the provided microdata to generate a big data product.  See at least [0009].  See also [0052]-[0053] and [0065]-[0066].  When the user wants to carry out the data buying or selling procedure, the user sends a data buying/selling request to the data collection and profits sharing system through the user terminal, and the governing module of the data collection and profits sharing system sends a data buying and selling screen data to the user terminal of the user who buys or sells data according to the data buying/selling request. After the user terminal receives the data buying and selling screen data, the display device displays a data buying and selling screen.  When the user wants to provide his own microdata to the data collection and 

While Wang discloses identifying and evaluating data to determine whether analysis authorized, Wang does not expressly disclose responsive to determining analysis of a second set of data of the plurality of sets of data is not authorized.

However, Zenoff discloses responsive to determining analysis of a second set of data of the plurality of sets of data is not authorized (The user employing the client device can have access to a portion of the data store(s) supported by the third party service provider, while access can be denied to remaining portions of the data store(s) (e.g., the data store(s) can selectively mask memory based upon user/device identity, permissions, and the like).  See at least [0213].  See also [0228]-[0229].).
From the teaching of Zenoff, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang to selectively mask data based on whether the data is authorized by using the selectively masking technique taught by Zenoff, in order to increase security (see Zenoff at least at [0228]).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in further view of Krafcik, and in further view of US 2015/0186817 A1 (“Kim”).
Regarding claim 5, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses the determining the plurality of values comprises: determining that the first source is associated with two or more sets of data comprising a first set of data of the plurality of sets of data and a second set of data of the plurality of sets of data (User sends consumption microdata from user terminal to the 

While Wang discloses determining that the first source is associated with two or more sets of data, Wang does not expressly disclose responsive to determining that the first source is associated with the two or more sets of data, determining an Owen value, of the plurality of values, associated with the first source.

However, Kim discloses responsive to determining that the first source is associated with the two or more sets of data, determining an Owen value, of the plurality of values, associated with the first source (Calculating the performance metric and/or determining the retention risk involves variance decomposition (into a portion of the variance associated with known sources and another portion of the variance associated with unknown sources) to select factors in the organization data, determine their impact, and to order or cluster the factors in regression models. For example, variance decomposition may perform regression to assess the importance and to order the factors in a polynomial, which may be a liner combination of the factors raised to associated exponents n and multiplied by associated amplitude weights w.sub.i (however, a wide variety of linear and nonlinear functions may be used). In particular, using the entropy, a set of factors may be identified in the organization data and/or the optional external data.  See at least [0039].  The variance decomposition may involve Shapley and Owen values. In particular, the marginal contributions of the variables to the goodness of fit of regression models with different variables and variable orders in subgroups or partitions of the variables may be calculated. Then, the average marginal contributions for the variables may be computed, 
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Owen value associated with the first source of Wang, using the technique taught by Kim, in order to improve computation of performance metrics, improve reliability of the computations, and improve other performance metrics related to the function of the computer or the computer system (see Kim at least at [0032]).

Regarding claim 7, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above.  Wang does not expressly disclose the determining the plurality of values comprises determining a plurality of Owen values.

However, Kim discloses the determining the plurality of values comprises determining a plurality of Owen values (Calculating the performance metric and/or determining the retention risk involves variance decomposition (into a portion of the variance associated with known sources and another portion of the variance associated with unknown sources) to select factors in the organization data, determine their impact, and to order or cluster the factors in regression models. For example, variance decomposition may perform regression to assess the importance and to order the factors in a polynomial, which may be a liner combination of the factors raised to associated exponents n and multiplied by associated amplitude weights w.sub.i (however, a wide variety of linear and nonlinear functions may be 
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Owen value associated with the plurality of values of Wang, using the technique taught by Kim, in order to improve computation of performance metrics, improve reliability of the computations, and improve other performance metrics related to the function of the computer or the computer system (see Kim at least at [0032]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in further view of Krafcik, and in further view of US 2012/0191528 A1 (“Bax”).
Regarding claim 6, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses the determining the plurality of values comprises: determining that the first source is associated with a single set of data of the plurality of sets of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  User inputs multiple consumption microdata.  See at least [0075].  The Examiner interprets multiple submissions as multiple sets of data.).

While Wang discloses determining that the first source is associated with two or more sets of data, Wang does not expressly disclose responsive to determining that the first source is associated with the single set of data, determining a Shapley value, of the plurality of values, associated with the first source.

However, Bax discloses responsive to determining that the first source is associated with the single set of data, determining a Shapley value, of the plurality of values, associated with the first source (Determining Shapley values for data set including defining N as the set of cooperative players and v as a value function defined on any subset S⊂N, where v(S) defines the value generated by the set S independently, satisfying conditions necessary for Shapley value application. Apply Shapley values, with N=D∪P the set of cooperative players. Then v(S) is the revenue that would have been generated if only the players in S participated. Since the ad call is necessary to generate revenue, v(S)=0 if P∉S. For S⊃ {P}, to compute v(S), remove any labels provided by data providers in D\S and determine how much revenue resulting auction would generate (the resulting auction lacks bids that require the removed labels in their targeting). Allocate and pay each player in N that player's corresponding Shapley value.  See at least [0040]-[0042].  See also [0028]-[0034].  See also [0038].). 
From the teaching of Bax, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Shapley value associated with the first source of Wang, using the technique taught by Bax, in order to increase efficiency, symmetry, and to help assure third party data providers of fair treatment, attracting or enhancing participation and marketplace activity (See Bax at least at [0034]).

Regarding claim 8, the combination of Wang and Krafcik disclose the limitations of claim 1, as discussed above.  Wang does not expressly disclose the determining the plurality of values comprises determining a plurality of Shapley values.

However, Bax discloses the determining the plurality of values comprises determining a plurality of Shapley values (Determining Shapley values for data set including defining N as the set of cooperative players and v as a value function defined on any subset S⊂N, where v(S) defines the value generated by the set S independently, satisfying conditions necessary for Shapley value application. Apply Shapley values, with N=D∪P the set of cooperative players. Then v(S) is the revenue that would have been generated if only the players in S participated. Since the ad call is necessary to generate revenue, v(S)=0 if P∉S. For S⊃ {P}, to compute v(S), remove any labels provided by data providers in D\S and determine how much revenue resulting auction would generate (the resulting auction lacks bids that require the removed labels in their targeting). Allocate and pay each player in N that player's corresponding Shapley value.  See at least [0040]-[0042].  See also [0028]-[0034].  See also [0038].). 
From the teaching of Bax, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Shapley value associated with the first source of Wang, using the technique taught by Bax, in order to increase efficiency, symmetry, and to help assure third party data providers of fair treatment, attracting or enhancing participation and marketplace activity (See Bax at least at [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0277528 A1 (“Guilaume”) discloses a device having an integrated sensor assembly including at least one sensor may be associated with the user and operated according to a sensor configuration. Sensor data may be processed to extract a feature. Entry data may be determined for a profile entry based on the extracted feature so that the profile entry may incorporate the determined entry data. An exchangeable profile may be derived from the constructed profile, for example by using privacy data, and compensation from a third party may be received in return for the exchangeable profile.
US 10,387,921 (“Lewis”) discloses a data processing system can receive a cost-per-incremental-action (“CPIA”) bid from a content provider computing device. The data processing system can calculate a value of expected incremental actions from serving a first candidate online ad corresponding to the CPIA bid, and use it to translate the CPIA bid to an auction bid. The data processing system can select a winning online ad from among the first candidate online ad and additional candidate online ads based on their respective corresponding auction bids. The data processing system can transmit the winning online ad to the client computing device.
US 2009/0030774 (“Rothschild”) discloses digital messages may be sent to specified recipients or published on a Web site. Using stored personal data associated with the contributor and with the recipient of a digital message, in addition to the content of the message itself, the advertisement generator suggests advertisements to be included with the digital messages based on their contextual relevance. In exchange for including an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694